DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action is Non-Final.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11, 13, 14 and 16-20 of copending Application No. 16/864,816 (‘816). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variant of the ‘816 copending application, i.e., the claims of the instant application are encompassed by the ‘816 application while utilizing different concepts and/or terminologies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 10,452,658 B2) hereinafter “Kumar”, further in view of Goyal et al. (US 2019/0050437 A1) hereinafter “Goyal”.
With respect to claims 1 and 10, the Kumar reference teaches a method and a non-transitory computer readable storage medium [see Abstract, disclosing a multipath explorer may allow a user to quickly visualize an entire population of data hierarchically in a tree-like structure] comprising:
receiving from a first analysis tool, filter criteria including an attribute of a data corpus stored in a database according to a schema [see col. 11, lines 44-56, disclosing in block 220, the data analysis system 100 receives user selection data representing a user selection of a portion of the first graphically demarcated area and a portion of the second graphically demarcated area. For example, the user may select a particular type of home in the list view, where the particular type of home represents homes of a particular type of use (e.g., single family, multi family, etc.); The user may select the sametype of home in the first graphically demarcated area and the second graphically demarcated area. In alternative embodiments, the user may additionally or alternatively enter criteria in a suitable input means such as a text field entry. For example, the user may specify in a text field entry the type of home to be selected];
receiving from the database, semantic information describing a hierarchy of the schema organized according to an attribute level [see col. 11, lines 57-62, disclosing in block 222, the data analysis system 100 determines, based on the user selection, one or more second membership criteria and one or more second set operations; For example, the one or more second membership criteria may comprise a membership criterion that an inventory must be the selected type of home] and a parameter level [see cols. 17 and 18, lines 56-59 and 18-23, respectively, disclosing multipath view may be illustrated in a tree structure. In another embodiment, the multipath view may be illustrated in a DAG structure; and the child node represents all inventory in a data set that corresponds to a membership criteria; For example, the inventory may comprise all homes that currently have pending loans and a membership criteria may be that the homes must be in California], the semantic information comprising Primary Key and Foreign Keys of tables of the schema;  (emphasis added)
 processing the filter criteria and the semantic information to construct a bootstrapped graph structure comprising entities and relationships [see cols. 17 and 18, lines 56-59 and 18-23, respectively, disclosing multipath view may be illustrated in a tree structure. In another embodiment, the multipath view may be illustrated in a DAG structure; and the child node represents all inventory in a data set that corresponds to a membership criteria; For example, the inventory may comprise all homes that currently have pending loans and a membership criteria may be that the homes must be in California];
see col. 18, lines 28-30, disclosing membership criteria may be selected and/or entered in a text field, and name of the child node may be provided in text field];
referencing the bootstrapped graph structure and the input to calculate paths between entities and relationships and generate a SQL query including the parameter [see col. 18, lines 18-23, disclosing the child node represents all inventory in a data set that corresponds to a membership criteria; For example, the inventory may comprise all homes that currently have pending loans and a membership criteria may be that the homes must be in California];  (emphasis added)
resolving the SQL query against the database [see col. 19, lines 56-60, disclosing the membership criteria specified for the child node may be homes in California, Florida, and Arizona. Thus, child nodes 662, 664, and 666 may be created for each value (e.g., California, Florida, and Arizona) and display the data that satisfies the membership criteria]; (emphasis added)
receiving from the database, a corresponding query result including the parameter [see col. 12, lines 20-29, disclosing in block 228, the data analysis system 100 sends the one or more third selected data items to the client computer for constructing a third filter view in the first graphically demarcated area (e.g., the one or more third selected data items are configured to be viewed in the third filter view); For example, the third filter view may be a histogram filter view that displays the number of homes and the sale value for those homes in a region specified by the first membership criteria and that are of a type specified by the second membership criteria]; and
see col. 19, lines 39-31 and Fig. 6B, disclosing the widget 550 that displays the created root node 560 and created child nodes 662, 664, 666, and 668].
Kumar teaches the method and non-transitory computer readable storage medium, as referenced above.
Kumar does not explicitly teach it comprises:
receiving from the database, semantic information describing a hierarchy of the schema organized according to an attribute level, the semantic information comprising Primary Key and Foreign Keys of tables of the schema; and  (emphasis added)
said query is SQL.  (emphasis added)
However, Goyal teaches it comprises:
receiving from the database, semantic information describing a hierarchy of the schema organized according to an attribute level, the semantic information comprising Primary Key and Foreign Keys of tables of the schema [see ¶0002, disclosing a significant class of semantic relations between schema elements is primary key-foreign key relationships. A primary key is a column in a table that uniquely identifies each record in the table. A foreign key is a column in the same table or in another table that maps to the primary key to form a relationship in or between the tables; The relationship between the primary key and the foreign key is referred to as a “primary key-foreign key relationship”; The primary key-foreign key relationship helps in fetching records queried by a user of the database quickly without having to access numerous tables in an enterprise, thereby saving time and effort; The primary key-foreign key relationship allows determination of data flow in a schema whenever any form of perturbation, insertion, or deletion occurs to any record in the database]; and  (emphasis added)
said query is SQL [see ¶0121, disclosing the target database 1712 is an external database, for example, a structured query language (SQL) data store].  (emphasis added)
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the filter system as taught by Kumar with the key relationships and SQL as taught by Goyal.  Doing so would have enhanced Kumar since the primary key-foreign key relationship helps in fetching records queried by a user of the database quickly without having to access numerous tables in an enterprise, thereby saving time and effort [Goyal, see ¶0002].
With respect to claim 15, the claims would be rejected for the same reason (s) set forth in the rejection of claims 1 and 10, as referenced above.  The combination of Kumar and Goyal did not teaches an in-memory database engine to perform the recited features.
However, the Examiner maintains, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include in-memory computing since it is known in the art to provide faster processing of information due to the fact that the memory is faster than common memory. See KSR International Co. v. Teleflex Inc.
With respect to claim 2, the combination for Kumar and Goyal teaches the method of claim 1, as referenced above.  The combination further teaches wherein the semantic information comprises Primary Key and Foreign Keys of tables of the schema [Goyal, see ¶0002, disclosing a significant class of semantic relations between schema elements is primary key-foreign key relationships. A primary key is a column in a table that uniquely identifies each record in the table. A foreign key is a column in the same table or in another table that maps to the primary key to form a relationship in or between the tables; The relationship between the primary key and the foreign key is referred to as a “primary key-foreign key relationship”; The primary key-foreign key relationship helps in fetching records queried by a user of the database quickly without having to access numerous tables in an enterprise, thereby saving time and effort; The primary key-foreign key relationship allows determination of data flow in a schema whenever any form of perturbation, insertion, or deletion occurs to any record in the database].
With respect to claims 3 and 11, the combination of Kumar and Goyal teaches the method and non-transitory computer readable storage medium of claims 1 and 10, as referenced above.  The combination further teaches wherein the semantic information further comprises metadata of tables of the schema [Goyal, see ¶0112, disclosing each data object may be associated with a the column handler 1711a collects characteristic information from metadata of each of the columns in the target database 1712; For each of the columns, the column handler 1711a extracts the metadata and from the extracted metadata, the column handler 1711a collects the characteristic information comprising, for example, name of the column, data type of the column, column width, a null constraint on the column, a unique constraint on the column, a sequence constraint on the column, a primary key constraint on the column, and a foreign key constraint on the column].
With respect to claim 16, the combination Kumar and Goyal as modified teaches the computer system of claim 15, as referenced above.  The combination further teaches wherein the semantic information comprises: Primary Key and Foreign Keys of tables of the schema [Goyal, see ¶0002, disclosing a significant class of semantic relations between schema elements is primary key-foreign key relationships. A primary key is a column in a table that uniquely identifies each record in the table. A foreign key is a column in the same table or in another table that maps to the primary key to form a relationship in or between the tables; The relationship between the primary key and the foreign key is referred to as a “primary key-foreign key relationship”; The primary key-foreign key relationship helps in fetching records queried by a user of the database quickly without having to access numerous tables in an enterprise, thereby saving time and effort; The primary key-foreign key relationship allows determination of data flow in a schema whenever any form of perturbation, insertion, or deletion occurs to any record in the database]; and metadata of tables of the schema [Goyal, see ¶0112, disclosing each data object may be associated with a the column handler 1711a collects characteristic information from metadata of each of the columns in the target database 1712; For each of the columns, the column handler 1711a extracts the metadata and from the extracted metadata, the column handler 1711a collects the characteristic information comprising, for example, name of the column, data type of the column, column width, a null constraint on the column, a unique constraint on the column, a sequence constraint on the column, a primary key constraint on the column, and a foreign key constraint on the column.
With respect to claims 4, 12 and 17, the combination of Kumar and Goyal teaches the method, non-transitory computer readable medium and computer system of claims 1, 10 and 15, as referenced above.  The combination further teaches it comprises:
the bootstrapped graph structure is constructed by dynamically changing an earlier bootstrapped graph structure based upon the semantic information [Kumar, see col. 18, lines 35-58, disclosing the add new child button 530 adds a new child node to a parent node selected by the user; The new child node includes the criteria set forth by the user in the tab 610]; and
the earlier bootstrapped graph structure has a size larger than the bootstrapped graph structure [Kumar, see col. 17, lines 44-52, disclosing as additional filters are applied by the user, the multipath explorer can display additional views or windows that show data that satisfy all of the filters, some of the filters, and/or none of the filters; In this way, the multipath explorer can display all combinations of data that do and do not satisfy the filters applied by the user; In other words, the multipath explorer allows a user to immediately visualize an entire population, one or more subsets of the entire population, and one or more endpoints of an analysis of subsets of the entire population].
With respect to claims 5 and 18, the combination of Kumar and Goyal teaches the method and computer system of claims 4 and 15, as referenced above.  The combination further teaches wherein the earlier bootstrapped graph structure was Kumar, see col. 14, lines 51-58, disclosing the conceptual data model is independent of any particular database used for durably storing one or more database(s) 309 based on the ontology 305].
With respect to claims 8 and 14, the combination of Kumar and Goyal teaches the method and computer system of claims 1 and 10, as referenced above.  The combination does not teach the database comprises an in-memory database; and the bootstrapped graph structure is constructed by an in-memory database engine of the in-memory database.
However, the Examiner maintains, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include in-memory computing since it is known in the art to provide faster processing of information due to the fact that the memory is faster than common memory. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 9, the combination of Kumar and Goyal teaches the method of claim 1, as referenced above.  The combination does not teach the database comprises an in-memory database; and the SQL query is generated by an in-memory database engine of the in-memory database.
However, the Examiner maintains, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include in-memory computing since it is known in the art to provide faster processing of information due to the fact that KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 6, 7, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Goyal, further in view of Siebel et al. (US 2017/0006135 A1) hereinafter “Siebel”.
With respect to claims 6, 13 and 19, the combination of Kumar and Goyal teaches the method, non-transitory computer readable storage medium and computer system of claims 1, 10 and 15, as referenced above.  The combination does not teaches wherein the filter criteria is created from a global filter context object broadcast to another analysis tool, the global filter context object including the attribute.
However, Siebel teaches wherein the filter criteria is created from a global filter context object broadcast to another analysis tool, the global filter context object including the attribute [see ¶0304, disclosing the data explorer enables analysts and designers to quickly discover insights from large data sets; The tool provides a simple user interface to sort, filter, and explore data by using analytics and user-defined search expressions; The analytics designer enables analysts and developers to rapidly prototype and refine new analytics, implement stream analytics, and visualize analytics results].
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the tool as taught by Siebel.  Doing so would have 
With respect to claim 7, the combination of Kumar, Goyal and Siebel teaches the method of claim 6, as referenced above.  The combination further teaches the database comprises an in-memory database [Siebel, see ¶0304, disclosing this capability provides a powerful design experience combined with a distributed in-memory, machine-learning environment]; and the global filter context object is generated by an in-memory database engine of the in-memory database [Siebel, see ¶0255, disclosing rather than horizontally scale the processing (matching it to the data), iterative processing both horizontally scales the processing and keeps the data in memory (or provides the appearance of keeping the data in memory) across a cluster. This makes techniques that require repeatedly iterating through vast amounts of data possible. The Apache Spark™ project is one example of an implementation of an iterative processing model. Spark™ provides for abstraction of an unlimited amount of memory over which processing can iterate. In one embodiment, Spark™ is implemented by the continuous data processing component 1004 on a service platform to allow ad-hoc processing and machine learning algorithms to run in a natural way. In one embodiment, the iterative processing services, such as an adapted Spark™ implementation, are adapted to run on top of abstracted models defined by the type component 404. Iterative processing on top of an abstraction layer provides a very powerful and easy to use tool for companies and/or developers].
With respect to claim 20, the combination of Kumar, Goyal and Siebel teaches the computer system of claim 19, as referenced above.  The combination further Siebel, see ¶0255, disclosing rather than horizontally scale the processing (matching it to the data), iterative processing both horizontally scales the processing and keeps the data in memory (or provides the appearance of keeping the data in memory) across a cluster. This makes techniques that require repeatedly iterating through vast amounts of data possible. The Apache Spark™ project is one example of an implementation of an iterative processing model. Spark™ provides for abstraction of an unlimited amount of memory over which processing can iterate. In one embodiment, Spark™ is implemented by the continuous data processing component 1004 on a service platform to allow ad-hoc processing and machine learning algorithms to run in a natural way. In one embodiment, the iterative processing services, such as an adapted Spark™ implementation, are adapted to run on top of abstracted models defined by the type component 404. Iterative processing on top of an abstraction layer provides a very powerful and easy to use tool for companies and/or developers; also, Siebel, see ¶0304, disclosing this capability provides a powerful design experience combined with a distributed in-memory, machine-learning environment].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borthakur et al. teaches indexing and querying semi-structured documents using a key-value store.
Maclean et al. teaches generation and graphical display of data transforms provenance metadata.
Cardno et al. teaches data visualization and related applications.
Kaufman et al. teaches a system and method for generating automatic user interface for arbitrarily complex or large databases.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165